DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication received on 12/18/2020. Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lohr et al US 2007/0275728., and further in view of Balachandran et al US US 6,625,133.
Regarding claims 1 and 11, Lohr teaches a method at a receiving device including an automatic repeat request (ARQ) entity and a hybrid ARQ (HARQ) processor in a mobile communication system, the method comprising: receiving, by the ARQ entity, a packet from a transmitting device through the HARQ processor; (HARQ entity combines the ARQ process with the addition of forward error correction exist in both user equipment and the base state/enodeB, both the UE and eNodeB can be a receiving entity depending on the which side is sending data, ¶s6,29),; 
["The set of HARQ transmitting and receiving entities, located in user equipment and Node B respectively will be referred to as HARQ process. ", ¶29]
["The most common technique for error detection of non-real time services is based on Automatic Repeat reQuest (ARQ) schemes, which are combined with Forward Error Correction (FEC), called Hybrid ARQ. If Cyclic Redundancy Check (CRC) detects an error, the receiver requests the transmitter to send additional bits or a new data packet. From different existing schemes the stop-and-wait (SAW) and selective-repeat (SR) continuous ARQ are most often used in mobile communication. ", ¶6]
(a status report to report missing PDU is needed upon detection of missing PDUs, ¶s68, 69); 
["The acknowledged mode is designed for a reliable transport of packet data. Multiple-Repeat ARQ is used for retransmission of erroneous or missed PDUs. Retransmission of erroneous or lost PDUs is conducted by the sending side upon receiving a status report from the receiver. ", ¶68]

["The status report can be polled by the sender or self-triggered. The receiver sends a bitmap status report to the sender when it is polled. The report indicates the reception status (either ACKs or NACKs) within the receiving window and up to the last received PDU. An acknowledged mode RLC can be configured to provide both in-sequence and out-of sequence delivery to higher layers. ", ¶69]
generating, by the ARQ entity, the status report including a reception status of the received packet, in response to the status report being triggered(the eNodeB send an Uplink grant which informs the receiving side HARQ when it can send data, this Grant information is sent to the arq entity the creates the status report when missing PDU are detected ¶36),
["Based on this information a Node B can estimate the noise rise and schedule the UE. With a grant message sent in the downlink from the Node B to the UE, the Node B assigns the UE the TFCS with maximum data rate and the time interval, the UE is allowed to send. The grant message is in the following referred to as Scheduling Assignment (SA). ", ¶36]
 
and transmitting, by the HARQ processor, a packet including the status report to the transmitting device.
["The status report can be polled by the sender or self-triggered. The receiver sends a bitmap status report to the sender when it is polled. The report indicates the reception status (either ACKs or NACKs) within the receiving window and up to the last received PDU. An acknowledged mode RLC can be configured to provide both in-sequence and out-of sequence delivery to higher layers. ", ¶69]

Lohr teaches a transmission opportunity and creation of a status report  responsive to missing PDUs where the status report, identifies missing PDU does not specifically state generating the  status report at a transmission opportunity indicated by the HARQ processor. Balachandran teaches a system for mobile data sending procedures at the media access 
["In step 280, the mobile 270 provides an ARQ Status PDU (with a null bitmap) acknowledging (ACK) the BEGIN PDU to the cell 265. This step was shown when the SCC 185, FIG. 3, detects a transmission opportunity by reading the PCF and indicates it to CAM 180, FIG. 3, in FIG. 21. The CAM 180, FIG. 3, polls the TCTXs 195 in FIGS. 19 and 20. The TCTX 195, FIG. 4, on the same step, where Begin PDU is received, indicates to the CAM 180, FIG. 3, that it selectively send an ARQ Status PDU in FIGS. 6, 7 and 9. The CAM 180, FIG. 3, polls TCTX 195, FIG. 4, for ARQ Status PDU in FIG. 19. The TCTX 195, FIG. 4, polls the TCRX 200 for an ARQ Status bitmap in FIG. 7. The TCRX 200, FIG. 4, generates ARQ status and provides it to the TCTX 195 in FIG. 7. The TCTX 195, FIG. 4, sends the ARQ status PDU to PDU encoder (PENC0 or PENC1, FIG. 3) in FIGS. 6, 7 and 9. The PDU encoder (PENC0 or PENC1, FIG. 3) encodes the PDU and sends the encoder PDU to the CAM 180. The CAM 180 passes the encoder PDU on to SCC 185 in FIG. 7. The SCC 185, FIG. 3, then provides data to the physical Layer 165 in FIG. 21. " Col 13 Lines 8-26]

[" On being polled by a TC 192, FIG. 4, for ARQ Status, the TCRX 200 generates an ARQ status PDU (which contains a bitmap indicating the receipt status of all blocks in a receive window) and provides it to the TC 192.", ¶Col 10Line 50-54]

["FIG. 10 describes a retrieve retransmit data blocks process. The process is executed by the TCTX 195, FIG. 4, every time TCTX 195 constructs the CONTINUE PDU which includes data blocks that have been transmitted previously but must be retransmitted again because the receiver failed to decode them properly (i.e. another type of data backlog). Col 8 Lines 64- Col 9 Line3

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Lohr  by taking the function of  an SCC detecting and indicating the transmission opportunity to the CAM and modify the HARQ entity of Lohr perform such an indication . The reason for this modification would be to apply well established methods of signaling when to construct and report missing PDUs.  Such a combination is obvious because it would be logical to do so by one of ordinary skill in the art. A person of ordinary skill understands that in a wireless transmission system devices must be assigned permission to send data, even if the data to be sent is to report missing data, to trigger re-transmission. It would be common sense to one of ordinary skill to wait until a grant of transmission resources is given before creating the report because common sense would lead one of ordinary skill to conclude that if a report is 
Regarding claims 2 and 12, Lohr teaches wherein the at least one triggering condition includes detection of a reception-failure of a packet, and wherein the at least one triggering condition is checked within a pre-determined period(a receive  window defines the packets that are expected to be received  the each time period(TTI), if a receiver does not receive packets indicated in the current receive window the a status report is triggered to report missing PDU and cause retransmission, ¶69).
["The status report can be polled by the sender or self-triggered. The receiver sends a bitmap status report to the sender when it is polled. The report indicates the reception status (either ACKs or NACKs) within the receiving window and up to the last received PDU. An acknowledged mode RLC can be configured to provide both in-sequence and out-of sequence delivery to higher layers. ", ¶69]
["One example for an dedicated transport channel is the E-DCH. The data is transmitted within the transport channels during periodic intervals, commonly referred to as transmission time interval (TTI). ", ¶98]

Regarding claims 3 and 13, Lohr teaches transmitting, by the HARQ processor, a request of a transmission resource for the status report of the transmitting device( the UE side HARQ sends a scheduling reques(SR) as it is known in the art and the eNodeB send an Uplink grant which informs the receiving side UE HARQ when it can send data, ¶36).
["Based on this information a Node B can estimate the noise rise and schedule the UE. With a grant message sent in the downlink from the Node B to the UE, the Node B assigns the UE the TFCS with maximum data rate and the time interval, the UE is allowed to send. The grant message is in the following referred to as Scheduling Assignment (SA). ", ¶36]
 
Regarding claims 4 and 14, Lohr teaches wherein the request of the transmission resource is generated based on whether transmission data in the ARQ entity is present. (if all the data in the window is received i.e. is present a status report is not needed, if there are any missing PDUs i.e. transmission data is not present a status report is triggered).
["The acknowledged mode is designed for a reliable transport of packet data. Multiple-Repeat ARQ is used for retransmission of erroneous or missed PDUs. Retransmission of erroneous or lost PDUs is conducted by the sending side upon receiving a status report from the receiver. ", ¶68]

Regarding claims 5 and 15, Lohr teaches wherein the status report further includes a sequence number of each of at least one packet that the receiving device has failed to receive, and status of at least one packet successfully received before the transmission opportunity indicated by the HARQ processor (HARQ sequence number is used to keep track of PDUs ¶37) .
[“HARQ sequence number referred to as New Data Indicator (NDI) for UMTS Rel. 5, Redundancy version”, ¶37]

and a status of at least one packet successfully received before the transmission opportunity indicated by the HARQ processor (receiving side status report identifies the missing PDU in  expected receive  window PDUs that are not indicated by the status report are assumed to have been received, ¶68)
["The acknowledged mode is designed for a reliable transport of packet data. Multiple-Repeat ARQ is used for retransmission of erroneous or missed PDUs. Retransmission of erroneous or lost PDUs is conducted by the sending side upon receiving a status report from the receiver. ", ¶68]


Regarding claims 6 and 16, Lohr teaches  a method and apparatus transmitting device including an automatic repeat request (ARQ) entity and a hybrid ARQ (HARQ) processor in a mobile communication system, the method comprising: transmitting, by the HARQ processor, a packet provided from the ARQ entity to a receiving device(HARQ entity combines the ARQ process with the addition of forward error correction exist in both user equipment and the base state/enodeB, both the UE and eNodeB can be a receiving entity depending on the which side is sending data, ¶s6,29), 
["The set of HARQ transmitting and receiving entities, located in user equipment and Node B respectively will be referred to as HARQ process. ", ¶29]
["The most common technique for error detection of non-real time services is based on Automatic Repeat reQuest (ARQ) schemes, which are combined with Forward Error Correction (FEC), called Hybrid ARQ. If Cyclic Redundancy Check (CRC) detects an error, the receiver requests the transmitter to send additional bits or a new data packet. From different existing schemes the stop-and-wait (SAW) and selective-repeat (SR) continuous ARQ are most often used in mobile communication. ", ¶6]

receiving, by the HARQ processor, a packet including a status report including a reception status of the transmitted packet from the receiving device; and providing, by the HARQ processor, the status report to the ARQ entity, (transmitting side) receive a status report and passes it to the ARQ entity of the eNodeB it is the ARQ entity create packets indicated by the report as missing for retransmission, ¶69), 
["The status report can be polled by the sender or self-triggered. The receiver sends a bitmap status report to the sender when it is polled. The report indicates the reception status (either ACKs or NACKs) within the receiving window and up to the last received PDU. An acknowledged mode RLC can be configured to provide both in-sequence and out-of sequence delivery to higher layers. ", ¶69]

wherein the status report is generated, by an ARQ entity of the receiving device at a transmission opportunity indicated by a HARQ processor of the receiving device, in response to the status report being triggered based on at least one triggering condition by the ARQ entity of the receiving device( the UE side HARQ sends a scheduling reques(SR) as it is known in the art and the eNodeB send an Uplink grant which informs the receiving side UE HARQ when it can send data, he HARQ passes such information to ARQ to trigger creation of status report ¶36).
["Based on this information a Node B can estimate the noise rise and schedule the UE. With a grant message sent in the downlink from the Node B to the UE, the Node B assigns the UE the TFCS with maximum data rate and the time interval, the UE is allowed to send. The grant message is in the following referred to as Scheduling Assignment (SA). ", ¶36]
.
Regarding claims 7 and 17, Lohr teaches wherein the at least one triggering condition includes detection of a reception-failure of a packet, and wherein the at least one triggering condition is checked within a pre-determined period(a receive  window defines the packets that are expected to be received  the each time period(TTI), if a receiver does not receive packets indicated in the current receive window the a status report is triggered to report missing PDU and cause retransmission, ¶69).
["The status report can be polled by the sender or self-triggered. The receiver sends a bitmap status report to the sender when it is polled. The report indicates the reception status (either ACKs or NACKs) within the receiving window and up to the last received PDU. An acknowledged mode RLC can be configured to provide both in-sequence and out-of sequence delivery to higher layers. ", ¶69]
["One example for an dedicated transport channel is the E-DCH. The data is transmitted within the transport channels during periodic intervals, commonly referred to as transmission time interval (TTI). ", ¶98]

Regarding claims 8 and 18, Lohr teaches further comprising receiving, by the HARQ processor of the transmitting device, a request of a transmission resource for the status report from the receiving device. ( the UE side HARQ sends a scheduling reques(SR) as it is known in the art and the eNodeB send an Uplink grant which informs the receiving side UE HARQ when it can send data, ¶36).
["Based on this information a Node B can estimate the noise rise and schedule the UE. With a grant message sent in the downlink from the Node B to the UE, the Node B assigns the UE the TFCS with maximum data rate and the time interval, the UE is allowed to send. The grant message is in the following referred to as Scheduling Assignment (SA). ", ¶36]
 
Regarding claims 9 and 19, Lohr teaches wherein the request of the transmission resource is generated based on whether transmission data in the ARQ entity of the receiving device is present(if all the data in the window is received i.e. is present a status report is not needed, if there are and missing PDU i.e. transmission data is not present a status report is triggered).
["The acknowledged mode is designed for a reliable transport of packet data. Multiple-Repeat ARQ is used for retransmission of erroneous or missed PDUs. Retransmission of erroneous or lost PDUs is conducted by the sending side upon receiving a status report from the receiver. ", ¶68]

(HARQ sequence number is used to keep track of PDUs ¶37) .
[“HARQ sequence number referred to as New Data Indicator (NDI) for UMTS Rel. 5, Redundancy version”, ¶37]
and a status of at least one packet successfully received before the transmission opportunity indicated by the HARQ processor of the receiving device (receiving side status report identifies the missing PDU in  expected receive  window PDUs that are not indicated by the status report are assumed to have been received, ¶68).
["The acknowledged mode is designed for a reliable transport of packet data. Multiple-Repeat ARQ is used for retransmission of erroneous or missed PDUs. Retransmission of erroneous or lost PDUs is conducted by the sending side upon receiving a status report from the receiver. ", ¶68]


Applicant Remarks

Applicant filed and approved terminal disclaimers are acknowledged and corresponding double patenting rejections withdrawn.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
Philip Chea, can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456